United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   _____________

                                   No. 97-2546EA
                                   _____________

Debra Kay Fuller,                        *
                                         *
                     Appellant,          *
                                         *
       v.                                *
                                         *
Minnesota Mining and Manufacturing * Appeal from the United States
Corporation, Inc.; Oil, Chemical and     * District Court for the Eastern
Atomic Workers International Union;      * District of Arkansas.
Bill Venable, as President of AWU and *
Individually; Jerry Jones, Individually; *       [UNPUBLISHED]
Tony Hudson, Individually and as         *
Supervisor of 3M; Ed Reagan,             *
Individually and as Supervisor of 3M, *
                                         *
                     Appellees.          *
                                   _____________

                            Submitted: December 8, 1997
                                Filed: December 16, 1997
                                 _____________

Before FAGG, BEAM, and MORRIS SHEPPARD ARNOLD, Circuit Judges.
                          _____________

PER CURIAM.

       Debra Kay Fuller appeals the district court's rulings and judgment that denied
relief on Fuller's employment-related discrimination claims. Having reviewed the
record and the parties briefs, we conclude that an extensive discussion is not warranted.
We believe the district court's decisions are correct, and we affirm on the basis of the
district court's opinion. See 8th Cir. R. 47B. We deny Fuller's attorney's motion for
permission to withdraw as moot.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                          -2-